Mahoney, J.
Gerard Goehringer and Frank Lizewski, probationary teachers in the Sag Harbor Union Free School District, were dismissed by the local board of education on June 30, 1974. The teachers and their collective bargaining representative, Pierson Teachers Association, filed an improper practice charge against the school district alleging that they had been discharged because of their participation in union activities and in the prosecution of certain grievances, areas protected from public employer interference pursuant to the provisions of subdivision 1 of section 209-a of the Civil Service Law (pars [a] and [c]). A hearing officer, in an order dated June 18, 1975, found that the dismissals had been motivated by the high school principal’s "animus” toward the teachers because of their engagement in union activities. The Public Employment Relations Board (PERB) affirmed the order which directed that the teachers be offered reinstatement with back pay and that the school district cease and desist from discriminatory acts toward members of the teachers association. The order affirmed specifically stated that reinstatement should not be construed as conferring tenure status or in any way impeding the public employer from evaluating the performance of the teachers "uninfluenced by any role they have played or may play in the protected activities of the Association’s grievance committee.”
The contention of the school district that PERB is without authority to review the termination of nontenured teachers, where cause for such action may exist, as here, and that to do so is in contravention of the applicable sections of the Education Law (§ 3013, subd 2; §§ 3019-a, 3031) is without merit. A public employer, pursuant to the cited provisions of the Education Law, may terminate a probationary teacher for good reasons or bad reasons (Education Law, § 3013; Board of Educ. of Chautauqua Cent. School Dist. v Chautauqua Cent. School Teachers Assn., 41 AD2d 47) so long as it does not do so for an illegal reason, such as the exercise of rights protected by *393subdivision 1 of section 209-a (pars [a] and [c]) of the Civil Service Law (Taylor Law). As stated by PERB in its decision: "Thus, the question before the hearing officer and us is not whether Goehringer and Lizewski could have been dismissed on the basis of their performance, but rather whether they were dismissed because of their active participation as members of the Association’s Grievance Committee.” We agree. Therefore, our review is confined to a consideration of whether there is substantial evidence in the record to support PERB’s conclusion that Goehringer and Lizewski were terminated because they engaged in protected activities.
So far as pertinent, subdivision 1 of section 209-a of the Civil Service Law states that, "It shall be an improper practice for a public employer * * * deliberately (a) to interfere with * * * public employees in the exercise of their [right to * * * participate in any employee organization of their choosing] * * * (c) to discriminate against any employee for the purpose of encouraging or discouraging membership in, or participation in the activities of, any employee organization”.
A full and sympathetic reading of the record before the hearing officer clearly reveals that while it was the duty of the District Superintendent to make a recommendation concerning tenure to the board, his recommendation with respect to Goehringer and Lizewski was greatly, if not completely, the result of High School Principal Bangs’ urgings that both be dismissed. Bangs did not deny that he urged both the District Principal and District Superintendent to recommend dismissal of the two teachers. While Bangs denied that he was motivated by the fact that his control of discipline at the high school had been repeatedly challenged by the association’s grievance committee, of which the two subject teachers were the only nontenured high school members, this issue was largely based on issues of credibility, the resolution of which, if not patently erroneous, cannot be disturbed. Next, the record shows that Bangs was upset when the association filed written grievances with the board concerning his handling of student disciplinary matters, and his displeasure was manifested when he chastised the two teachers for being parties to the complaint. Next, the hearing officer credited the testimony of Goehringer and rejected that of Bangs that the latter told the former that it would be unwise for a probationary teacher to file a grievance or sign his name to a grievance. There are also several other incidents in the record where Bangs warned *394other nontenured. teachers that it would be foolish to get involved in grievance matters.
In sum, the record reveals more than several instances where High School Principal Bangs attempted to impede either directly or by innuendo the statutory right of Goehringer and Lizewski to freely participate in the activities of the union of which they were members. Since an agency or hearing officer must be accorded broad powers to appraise, correlate and evaluate facts (Matter of Holland v Edwards, 307 NY 38, 45), the findings of such agencies or officers should not be disturbed if supported by a rational basis. There can be no doubt that the hearing officer’s finding of antiunion animus as the motivation for the two teachers’ dismissal, affirmed by PERB, has substantial support in the record. Therefore, the order should not be disturbed (Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, 34 NY2d 222, 232).
Therefore, we find that the order reinstating the two teachers to a nontenured status with back pay less moneys earned, with leave to the school district to evaluate their performances uninfluenced by any of their union activities to be proper and salutary (New York Inst. of Technology v State Div. of Human Rights (40 NY2d 316).
The determination should be confirmed, and the petition dismissed, with costs.